Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 12/30/2020.
             Claims 1-20 are pending.

Drawings
The drawings filed on 12/30/2020 are accepted.

Priority
Applicant' s claim of foreign priority on India application 202041013508 filed 03/27/2020, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a system in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 18-20 are directed to non-statutory subject matter as computer programs, per se.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutalik et al. (US PGPUB 2016/0077926, hereinafter Mutalik), in view of Kumar et al. (US PGPUB 2021/0049079, hereinafter Kumar).
As per as claim 1, Mutalik discloses:
A computer-implemented method, comprising: 
receiving a request for retrieving a file in a client virtual machine whose backup is stored in a data store (Mutalik, e.g., [0013-0015],  “…a backup request to the remote host including data indicative of a volume on the database storage to back up…”) (the examiner asserts that the volume could be a file), the file being indexed using an internal file system internal to the client virtual machine, data blocks of the client virtual machine being stored in the data store that uses an external file system (Mutalik, e.g., [0080], “… a portion of the image is stored in encoded form directly in a hash table, the method comprising organizing unique content of each data object as a plurality of content segments and storing the content segments in a data store; for each data object, creating an organized arrangement of hash structures, wherein each structure, for a subset of the hash structures, includes a field to contain a hash signature for a corresponding content segment and is associated with a reference to the corresponding content segment, wherein the logical organization of the arrangement represents the logical organization of the content segments as they are represented within the data object…” and further see [0088], disclose data blocks and  [0096] for indexing);
 importing data of the internal file system to a staging virtual machine (Mutalik, e.g., [0013-0015], “…perform a backup of the volume to the staging disk using a database backup tool provided by a vendor of the database storage…Identifying a previously cataloged point-in-time snapshot for the volume can include receiving a unique signature in the staging disk requirements in the response to the backup request, and identifying the previously cataloged point-in-time snapshot for the volume based on the required size and the unique signature...” and further see [0120], “…retrieval of internal data structure…at a point in time: e.g., a snapshot of the data object, and to provide differences between snapshots taken at a specific time, and thereby enables optimal backup and restore…”);
 determining an internal file address of the file request, the internal file address being an address used by the internal file system (Mutalik, e.g., [0241-245] and [0247], [0249], “…the content addressable store that much data is referenced by multiple object handles, i.e., the data is shared between data objects…mapping hashes from the hash generator to pages in the persistent data store that contain the data for this hash…”); 
 	translating, using the internal file system imported to the staging virtual machine, the internal file address to an external file address of the external file system used by the data store (Mutalik, e.g., [0241-0245], [0250-0253], “…The data for a content addressable object is broken up into chunks…The data is hashed by the data hash and the hash of the chunk is used to make the handle …”); 
 	retrieving the file from the data store based on the external file address translated from the internal file address (Mutalik, e.g., [0120], [0246-0249], [0367], [0446], “…it is retrieved via persistent data storage…content addressable objects with a content addressable handle…”); and 
 	providing the retrieved file to a target device (Mutalik, e.g., [0446] and [0448], “…retrieving current time and tagging a record with the time…unique id…”).
	To make records clearer regarding to the language of “translate from the internal file address”. 
	However, Kumar, in an analogous art, discloses “translate from the internal file address” (Kumar, e.g., [0261], [0310], [0318], “extracted and that a mapping listing the data blocks is stored in the staging repository in the virtual machine map…  translates the mapping into another format or data organization scheme….maps the data blocks listed in the map to a listing of extents or other macro-blocks that include a number of constituent data blocks…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kumar and Mutalik to backup by storing snapshots or copies of virtual machine disks that include the file, data metadata, or configuration information and the like  and change blocks from a virtual machine in a format utilized by the information management system to archiving in prevent loss of files or data (Kumar, e.g., [0005-0008]).

As per as claim 2, the combination of Kumar and Mutalik discloses: 
The computer-implemented method of claim 1, wherein translating the internal file address to the external file address comprises: 
 	receiving an internal offset value, wherein the internal offset value indicates the internal file address (Kumar, e.g., [0261], [0310], [0318], “extracted and that a mapping listing the data blocks is stored in the staging repository in the virtual machine map…  translates the mapping into another format or data organization scheme….maps the data blocks listed in the map to a listing of extents or other macro-blocks that include a number of constituent data blocks…”); and 
 	converting, using the staging virtual machine, the internal offset value to an external offset value, the external offset value indicating the external file address in the data store (Mutalik, e.g., [0238], [0262],  “…Conversely, data may be read as a stream of bytes from an offset within an object by providing the handle…”),  [0399] and [0462], “…controller gets the events from the views, converting them into entities to update the model”) and further see (Kumar, e.g., [0005-0007], [0081], “modify format”), (the examiner asserts that modify format = converting the internal offset value to an external offset value)).
As per as claim 3, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein translating the internal file address to the external file address comprises: 
 	receiving a volume offset value, wherein the volume offset value indicates the internal file address in an internal volume (Mutalik, e.g., [00294-0297]); and 
 	converting, using the staging virtual machine, the volume offset value to a disk offset value, wherein the disk offset value indicates the external file address in the data store (Mutalik, e.g., [0238], [0262],  “…Conversely, data may be read as a stream of bytes from an offset within an object by providing the handle…”),  [0399] and [0462], “…controller gets the events from the views, converting them into entities to update the model”) and further see (Kumar, e.g., [0005-0007], [0081], “modify format”).
As per as claim 4, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein the request is received by a proxy agent that is running inside a Linux virtual machine and the staging virtual machine and the client virtual machine are both a Windows virtual machine (Mutalik, e.g., [0290-293], “…It runs on a set of Linux servers…”) and [0296], “…Microsoft Windows Operating System and is provided by Microsoft. The Volume Shadow Copy Service provides the system infrastructure for running VSS applications on Windows-based systems...”).
As per as claim 5, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein the request for retrieving the file is part of a request to restore an internal file system snapshot of the client virtual machine (Mutalik, e.g., [0014-0016] and [0018]).
As per as claim 6, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein the file is retrieved without the client virtual machine being in operation (Mutalik, e.g., [0120], [0184]).
As per as claim 7, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein the request for retrieving the file is part of a Structured Query Language (SQL) query (Mutalik, e.g., [0207], [0298],  “…a structured SQL database or other repository that it manages…”).
As per as claim 8, the combination of Kumar and Mutalik discloses:
 The computer-implemented method of claim 1, wherein the data store is a cloud backup store that stores the data blocks of the client virtual machine as part of a backup image of the client virtual machine (Mutalik, e.g., [0085], [0093], [0096], “… cloud-based storage systems that the user has acquired to address data storage requirements… additional copies of the application data are stored for the purposes such as backup, disaster recovery, archiving, indexing, reporting and other uses…”).
As per as claim 9, the combination of Kumar and Mutalik discloses:
The computer-implemented method of claim 1, wherein the external file system uses a data block system (Mutalik, e.g., [0088], [0122] and [0155-0156], “data block device”).
Claims 10-17 are  essentially the same as claims 1-9 except that they set forth the claimed invention as non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claims 17-20 are essentially the same as claims 1-3 except that they set forth the claimed invention as a system  rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-3.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to  data management system that retrieve one or more virtual machine files which organizations may periodically backup data to a backup system and restore data from the backup system.

a.	Mani et al. (US PGPUB 2016/0274930, hereafter Mani); “Method and Apparatus for An on Process Migration in a Virtual Environment Within an Industrial Process Control and Automation System” discloses performing a replacement of a first device already installed within an industrial process control and automation system with the virtual machine server which converting the virtual machine server into a physical machine.
Mani also disclose staging virtual machine [0056-0057], [0070], restore  [0056], [0103]. 
Mani further disclose convert to staged virtual machines, [0099].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163